DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merit of the claims. 
Priority
2.	This application claims foreign priority benefits from KR10-20200128294 filed 10/05/2020 in Korea. The priority documents were electronically retrieved on 07/27/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/30/2021 is considered and attached.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by KIM (US-20210200404-A1, hereinafter as, KIM).  

In regards to claim 1, KIM discloses  an electronic device (touch display device 10, fig.1), comprising: a display panel; (fig. 2, display panel 110) and an input sensor (touch panel TSP, fig. 3) on the display panel (disposed on the display panel 110, figs. 1-3, para 0109, in an in-cell or on-cell manner), wherein the input sensor is configured to operate in a first mode during which the input sensor detects a first input from a user's touch (para 0103, FIG. 3, the touch display device 10 may provide a touch sensing function based on a capacitance that each touch electrode TE forms with the finger 30 or a self-capacitance that measures the change of the above capacitance to sense a touch input) or in a second mode during which the input sensor detects a second input from an input apparatus (fig. 5, touch pen sensing), wherein the input sensor includes: a first sensing part configured to detect the first input and the second input (touch panel TSP detects both finger and pen touches, fig. 3); and a second sensing part configured to recognize the input apparatus (para 0119, for pen touch sensing, the sensing unit (SSU), during N touch time periods included in each touch frame time, may apply an uplink signal ULS to be supplied to one or more pens 20, fig. 5). 

In regards to claim 2, KIM discloses the electronic device of claim 1, wherein the input sensor is configured to operate in the second mode in response to the second sensing part recognizing the input apparatus (fig. 8, during uplink and downlink communication period, the TSP operates in second mode recognizing the touch pen). 
In regards to claim 7, KIM discloses the electronic device of claim 1, wherein the input sensor further includes an input driving circuit configured to provide the first sensing part with a first signal to detect the first input or the second input and configured to provide the second sensing part with a second signal to recognize the input apparatus (touch driving circuit having SSU, fig. 4 which provides upward ULS and downward signals DLS).
 In regards to claim 8, KIM discloses the electronic device of claim 7, wherein the input sensor is configured to transmit the second signal to the input apparatus, the second signal being as an uplink signal (ULS, fig. 5).
In regards to claim 9, KIM discloses the electronic device of claim 7, wherein the first signal includes a downlink signal which is received from the input apparatus to detect the second input (DLS, fig.5). 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Oda et al., (US-20110216032-A1, hereinafter as, Oda). 
In regards to claim 16, KIM discloses an electronic device (touch display device 10, fig.1), comprising: a display panel (fig. 2, display panel 110); and an input sensor (touch panel TSP, fig. 3) on the display panel (disposed on the display panel 110, figs. 1-3, para 0109, in an in-cell or on-cell manner), the input sensor including a sensing region and a dummy region adjacent to the sensing region (touch sensor area as sensing region, fig.3, and area outside the touch sensor including chip area 300 as dummy region), the sensing region including a first sensing part  (touch panel TSP detects both finger and pen touches, fig. 3), and the dummy region including a second sensing part (para 0119, the sensing unit (SSU), which is disposed in touch circuit 300), wherein the first sensing part includes a first sensing electrode  (TSP, fig.3, includes a first sensing electrode TE) and a second sensing electrode configured to receive a first signal to detect an input from an input apparatus or a user's touch (Para 0168, touch controller 300 may sense the mutual-capacitance between the touch electrodes (TE) (first and second electrodes -driving and sensing electrodes). That is when a finger or a touch pen is introduced the capacitance is sensed by the touch panel TSP), wherein the second sensing part includes a third sensing electrode configured to receive a second signal to recognize the input apparatus (fig.4, SSU which receives down link signal DLS which is output from pen 20, fig. 10, fig. 5), and wherein the third sensing electrode is adjacent to the first sensing electrode and the second sensing electrode (the touch controller 300 is placed adjacent to the tsp and thus SSU would be adjacent to the first and second sensing electrodes TE in mutual capacitance type, para 0168, figs. 3-4).     
KIM does not disclose wherein the first sensing electrode and the second sensing electrode intersect each other on a plane. 
Oda discloses wherein the first sensing electrode and the second sensing electrode intersect each other on a plane (fig. 5, transmission and reception conductors intersecting each other as shown). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Oda’s teachings of intersecting electrodes to form a mutual capacitive touch panel in KIM’s invention as an alternative choice for the design of touch panel matrix. 
 In regards to claim 3, KIM discloses the electronic device of claim 1, KIM does not disclose “wherein the first sensing part includes: a plurality of first sensing electrodes arranged along a first direction and extending in a second direction intersecting the first direction; and a plurality of second sensing electrodes arranged along the second direction and extending in the first direction.” 
Oda discloses wherein the first sensing part includes: a plurality of first sensing electrodes arranged along a first direction and extending in a second direction intersecting the first direction; and a plurality of second sensing electrodes arranged along the second direction and extending in the first direction (fig. 5, transmission and reception conductors intersecting each other as shown in vertical and horizontal directions). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Oda’s teachings of intersecting electrodes to form a mutual capacitive touch panel in KIM’s invention as an alternative choice for the design of touch panel matrix. 

In regards to claim 17, KIM as modified by Oda discloses the electronic device of claim 16, wherein the input sensor is configured to operate in a first mode to detect a first input from the user's touch or in a second mode to detect a second input from the input apparatus (fig. 8, finger touch or pen touch sensing periods, KIM), wherein the second mode is activated in response to the input apparatus being recognized by the second signal of the third sensing electrode (recognized by receiving downlink signal, DLS fig.5, by SSU, fig.4, KIM). 
In regards to claim 19, KIM as modified by Oda discloses the electronic device of claim 16, wherein the second sensing part further includes a bridge electrode on a layer different from a layer on which the third sensing electrode is located (transmission or reception has a bridge that passes over the other electrode/conductor, fig. 5, Oda which would be in a layer different than where the SSU electrode of KIM, figs.3-4 would be placed in the combination). 

 Allowable Subject Matter
10.	Claims 4-6, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 4, KIM as modified by Oda discloses the electronic device of claim 3, KIM as modified by Oda does not disclose wherein the second sensing part includes: a plurality of third sensing electrodes between two neighboring ones of the plurality of first sensing electrodes and between two neighboring ones of the plurality of second sensing electrodes; and a plurality of bridge electrodes connecting the plurality of third sensing electrodes to each other.
Claims 5-6, 10-15 depend from claim 4. 
In regards to claim 18, KIM as modified by Oda discloses the electronic device of claim 16, wherein the first sensing electrode is provided in plural, wherein the plurality of first sensing electrodes extend[s], [minor grammar issue] in a first direction, the second sensing electrode is provided in plural, wherein the plurality of second sensing electrodes extend in a second direction (Oda, fig. 5),  
KIM as modified by Oda does not disclose “and the third sensing electrode is provided in plural, wherein each of the plurality of third sensing electrodes is between two neighboring ones of the plurality of first sensing electrodes and between two neighboring ones of the plurality of second sensing electrodes.” 
 In regards to claim 20, KIM as modified by Oda discloses the electronic device of claim 19, KIM as modified by Oda does not disclose wherein the input sensor further includes an auxiliary electrode overlapping at least the third sensing electrode and which is on the same layer on which the bridge electrode is located.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627